Exhibit 10.1

 

July 13, 2015

 

Michael Lesler

28 Vincent Drive

Clifton, New Jersey 07013

 

Dear Mike:

 

This letter agreement (the “Agreement”) will spell out the terms of your
employment with the Bank of New Jersey (the “Bank”).  You will be referred to in
this Agreement as “you” or “Employee.”  By signing this Agreement, you
acknowledge and agree that the Employment Agreement Between Bank of New Jersey
and Michael Lesler dated as of June 2, 2014, is void and of no effect and that
your employment with the Bank is governed by this Agreement.

 

EMPLOYMENT TERMS

 

POSITION:

 

President and Chief Executive Officer

 

 

 

LOCATION:

 

The Bank’s offices, currently located in Ft. Lee, New Jersey, subject to
reasonable travel.

 

 

 

COMPENSATION:

 

Base Salary — $375,000 annual base salary payable pursuant to the Bank’s
ordinary payroll practices.

 

 

 

 

 

Annual Bonus — You shall be eligible to receive an annual discretionary bonus at
the sole discretion of the Board of Directors and its Compensation Committee.
You must be employed by the Bank at the time any bonus is paid to be eligible to
receive any such bonus.

 

 

 

 

 

Stock Options. You may be eligible to participate in equity arrangements as may
be approved by the shareholders of the Bank in such amounts, and pursuant to
such terms, as shall be authorized by the Board in its sole discretion.

 

 

 

 

 

Time Off. You shall be entitled to five weeks paid vacation per calendar year.
Such time off must be taken at a time reasonably convenient to Bank and must be
approved by the Bank in advance.

 

--------------------------------------------------------------------------------


 

EXPENSES:

 

The Bank shall reimburse you for customary business expenses.

 

 

 

BENEFITS:

 

You will be eligible to receive benefits, including health, vision, dental and
life insurance benefits in accordance with the policies developed by the Bank
and approved by the Board of Directors.

 

 

 

AT-WILL EMPLOYMENT

 

Your employment with the Bank is “at will”, which means that you retain the
option, as does the Bank, of ending your employment with the Bank at any time
for any reason or for no reason, regardless of cause, with or without prior
notice.

 

 

 

CONFIDENTIALITY:

 

Employee recognizes and acknowledges that the Proprietary Information (as
hereinafter defined) is a valuable, special and unique asset of the Bank. As a
result, both while employed by the Bank and thereafter, the Employee shall not,
without the prior written consent of the Bank, for any reason either directly or
indirectly divulge to any third party or use for his own benefit, or for any
purpose other than the exclusive benefit of the Bank, any confidential,
proprietary, business and technical information or trade secrets of the Bank,
the Bank or of any subsidiary or affiliate of the Bank or the Bank (the
“Proprietary Information”) revealed, obtained or developed in the course of his
current employment with the Bank. “Proprietary Information” shall include, but
shall not be limited to, the intangible personal property; business information,
including project, financial, accounting and personnel information, business
strategies, plans and forecasts, customer lists, customer information, mortgage
loan borrower lists, secondary market investor lists, licenses, governmental
approvals, telephone numbers, facsimile numbers, email addresses, and sales and
marketing plans, efforts, information and data; technical information, including
research design, results, techniques and processes; computer processing systems
and techniques; concepts, layouts, and specifications; know-how; any non-public
personal information of any customers or mortgage loan applicants; any
associated user or service manuals or other like textual materials (including
any other data and materials used in performing the Employee’s duties); all
computer inputs and outputs (regardless of the media on which stored or
located); hardware and software configurations, designs, technical management
information, including project proposals, research plans, status reports,
performance objectives and criteria, and analyses of areas for business
development; and all information and materials received by the Bank, the Bank or
any subsidiary or affiliate of the Bank or the Bank, or the Employee from a
third party subject to an obligation of confidentiality and/or non-disclosure.
Nothing contained herein shall restrict the Employee’s ability to make such
disclosures during the Term as may be necessary to the effective and

 

--------------------------------------------------------------------------------


 

 

 

efficient discharge of the duties required by the Position or as such
disclosures may be required by law. Furthermore, nothing contained herein shall
restrict the Employee from divulging or using for his own benefit or for any
other purpose any Proprietary Information that is readily available to the
general public, so long as such information did not become available to the
general public as a direct or indirect result of the Employee’s breach of this
Section. Failure by the Bank, or any subsidiary or affiliate of the Bank, to
mark any of the Proprietary Information as confidential or proprietary shall not
affect its status as Proprietary Information under the terms of this Agreement.

 

 

 

BOARD RESIGNATION:

 

Upon termination or resignation of your employment for any reason, you shall
simultaneously resign from the board of directors of the Bank and from all other
positions (Board and management) at its parent company, affiliates and
subsidiaries. By executing this Agreement, you hereby agree and are deemed to
have irrevocably agreed that your resignation from the board of directors of the
Bank and its subsidiaries shall be effective on the termination of your
employment, and you shall execute any documentation deemed reasonable or
necessary by the Board to acknowledge and confirm such resignations.
Notwithstanding the forgoing however, you acknowledge and agree that termination
of your employment for any reason or no reason shall be cause under the New
Jersey Banking Act and applicable law for the Board to remove you from the
Board.

 

 

 

ATTORNEY REVIEW

 

The Bank acknowledges that it has been represented by Pepper Hamilton, LLP in
connection with this Agreement and that it has had ample opportunity to review
and consider this Agreement with the advice of counsel. You acknowledge that you
have been represented by counsel of your choosing in connection with this
Agreement and that you have had ample opportunity to review and consider this
Agreement with the advice of counsel.

 

 

 

NOTICES

 

All notices sent to any party to this Agreement in connection with any matter
related to this Agreement shall be sent by hand-delivery, by overnight mail via
a national carrier such as Federal Express, or by certified mail to the
following:

 

 

 

 

 

For the Bank:

 

 

 

Joel Paritz

 

 

 

c\o Paritz & Company, P.A.

 

 

 

15 Warren Street, #25

 

 

 

Hackensack, New Jersey 07601

 

--------------------------------------------------------------------------------


 

 

 

 

and

 

 

 

 

 

 

 

Anthony Siniscalchi

 

 

 

c\o A. Uzzo & Company

 

 

 

287 Bowman Avenue

 

 

 

Purchase, New York 10577

 

 

 

 

 

 

With a copy to:

 

 

 

Donald Readlinger, Esq.

 

 

 

Pepper Hamilton, LLP

 

 

 

301 Carnegie Center, Suite 400

 

 

 

Princeton, NJ 08543

 

 

 

 

 

 

For Michael Lesler

 

 

 

Michael Lelser

 

 

 

28 Vincent Drive

 

 

 

Clifton, New Jersey 07013

 

 

 

 

 

 

With a copy to:

 

 

 

Richard Weiner, Esq.

 

 

 

Aronsohn Weiner & Salerno

 

 

 

263 Main Street

 

 

 

Hackensack, NJ 07601

 

 

 

 

ENTIRE AGREEMENT:

 

This Agreement and the Change of Control Agreement dated June 23, 2006
constitute the entire agreement between the Bank and you with respect to the
subject matter hereof, and this Agreement supersedes all other undertakings and
agreements, whether oral or in writing, previously entered into by the Bank and
you with respect thereto, including but not limited to the Employment Agreement
Between Bank of New Jersey and Michael Lesler dated as of June 2, 2014.  All
prior correspondence and proposals and all prior offers, promises,
representations, understandings, arrangements and agreements relating to such
subject matter are of no further effect, including, but not limited to, the
Employment Agreement Between Bank of New Jersey and Michael Lesler dated as of
June 2, 2014, which you acknowledge is void.  This Agreement shall be governed
by and construed in accordance with the laws of the State of New Jersey, without
regard to conflicts of laws principles thereof.

 

- - Signature page follows - -

 

--------------------------------------------------------------------------------


 

For good and reasonable consideration, the receipt and sufficiency of which is
hereby acknowledged by you and the Bank, the parties enter into this Agreement
by setting forth their signatures in the spaces provided below.

 

 

 

Very truly yours,

 

 

 

 

 

Bank of New Jersey

 

 

 

 

By:

/s/ Steven Crevani

 

 

Steven Crevani, Chairman of the Compensation Committee

 

 

 

 

Acknowledged and Agreed:

 

 

 

 

 

Michael Lesler

 

Date:

7/23/15

 

Michael Lesler

 

 

--------------------------------------------------------------------------------